Title: To Thomas Jefferson from André Limozin, 27 February 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 27 Feb. 1788. Acknowledges TJ’s letters of 14 and 21 Feb. and thanks him for intelligence on political matters; has received two boxes by the diligence from Paris, one on 2 Feb. and the other 12 Feb.; has shipped both on the New York Packet, consigned to James Madison; is afraid one of the packages was not from TJ and, therefore, cautions TJ, in future, to order his servant to write TJ’s name on the direction in order to avoid mistakes which are “very dangerous and disagreable”; encloses bills of lading and accounts of expenses, one of the latter for 12.₶ 18, for the two packages sent to New York, and the other for 59.₶ 1.13, for four barrels of fruit received from New York, all of which were rotten when they were received, and a case of trees which have been forwarded to TJ. Capt. Butler, of the ship Bowman, has gone to Dunkirk where the owners of his cargo have ordered him to unload. The bust of Lafayette will be forwarded to Norfolk by some other ship.
